Exhibit 10.6

 

[g0rnklhelr4u000001.jpg]

 

Company Bonus Plan

 

Adopted by the Board of Directors on September 20, 2018

 

1.Purposes of the Plan.  The Plan is intended to increase stockholder value and
the success of the Company by motivating eligible employees to: (i) perform to
the best of their abilities, and (ii) achieve the Company’s objectives.  The
Plan’s goals are to be achieved by providing such employees with incentive
awards based on the achievement of goals relating to the performance of the
Company or upon the achievement of objectively determinable individual
performance goals.  

 

2.Definitions.

(a)“Administrator” means the Board, any committee of Directors or of other
individuals satisfying applicable laws appointed by the Board, or a duly
authorized committee of the Board.  The members of any such committee shall be
appointed from time to time by, and serve at the pleasure of, the Board.  Until
otherwise determined by the Board, (i) the Board will have exclusive power and
authority for the administration of the Plan with respect to Awards granted to
the Company’s Chief Executive Officer (the “CEO”) and (ii) the Committee shall
have full (but non-exclusive) power and authority for the administration of the
Plan with respect to Awards granted to any other employee of the Company (other
than the CEO).

(b)“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.

(c)“Award” means, with respect to each Participant, the award determined
pursuant to Section 8(a) below for a Performance Period.  Each Award is
determined by a Payout Formula for a Performance Period, subject to the
Administrator’s authority under Section 8(a) to eliminate, reduce, or increase
the Award otherwise payable.

(d)“Base Salary” means as to any Performance Period, the gross cash wages earned
by the Participant during the Performance Period, inclusive of any overtime pay,
pay resulting from the actual use (rather than mere accrual) of holiday,
vacation and sick hours, Company provided direct pay during an approved leave of
absence, and premium pay (for shift, on call, call in or call back
pay).  Commissions, Special Performance Incentive Fund (“SPIF”) pay, severance
pay, salary continuation, disability payments, workers compensation payments,
and other monetary consideration as part of a separation agreement, release
agreement, or other similar agreement, shall not be included in Base
Salary.  Excluded from Base Salary are equity compensation income or gains, spot
or other bonus, or variable pay, expense reimbursements and other allowances
(such as housing, education reimbursements, etc.), pay during an unapproved
leave of absence, and any payments attributable to a period of time other than
the Performance Period (other than on account of normal payroll practices),
unless mandated by local and foreign jurisdictions.  Also excluded from Base
Salary is any compensation paid to a Participant after his or her date of
termination or after a Participant transfers to a position within the Company
that is not eligible to participate in this Plan.

(e)“Board” means the Board of Directors of the Company.

(f)“Code” means the Internal Revenue Code of 1986, as amended.

(g)“Committee” means the Compensation Committee of the Board.

 

Company Bonus Plan

 

Page 1 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

(h)“Company” means Accuray Incorporated, a Delaware corporation.

(i)“Fiscal Quarter” means a fiscal quarter of the Company.

(j)“Fiscal Year” means a fiscal year of the Company.

(k)“Participant” means as to any Performance Period, an employee of the Company
or of an Affiliate who has been selected by the Administrator for participation
in the Plan for that Performance Period.

(l)“Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Administrator pursuant to Section 7 in order to
determine the Awards (if any) to be paid to Participants.  The formula or matrix
may differ from Participant to Participant and among Performance Periods.

(m)“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Administrator, in its discretion, to be applicable to a Participant for a
Performance Period.  As determined by the Administrator (in its discretion), the
Performance Goals applicable to each Participant shall provide for a targeted
level or levels of achievement of the measures selected by the Administrator (in
its discretion), which may include, without limitation, one or more of the
following measures: (i) cash flow (including operating cash flow or free cash
flow), (ii) revenue (on an absolute basis or adjusted for currency effects),
(iii) gross margin, (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(vii) stock price, (viii) return on equity, (ix) total stockholder return,
(x) growth in stockholder value relative to the moving average of the S&P 500
Index or another index, (xi) return on capital, (xii) return on assets or net
assets, (xiii) return on investment, (xiv) economic value added, (xv) operating
profit or net operating profit, (xvi) operating income, (xvii) operating margin,
(xviii) market share, (xix) contract awards or backlog, (xx) overhead or other
expense reduction, (xxi) credit rating, (xxii) objective customer indicators,
(xxiii) new product invention or innovation, (xxiv) attainment of research and
development milestones, (xxv) improvements in productivity, (xxvi) attainment of
objective operating goals, (xxvii) contingent or non-contingent orders; and
(xxviii) growth rates in any of the performance criteria listed in sections (i)
through (xxvii) herein. Any Performance Goal used may be measured (1) in
absolute terms, (2) in combination with another Performance Goal or Goals (for
example, but not by way of limitation, as a ratio or matrix), (3) in relative
terms (including, but not limited to, as compared to results for other periods
of time, against other objective metrics, and/or against another company,
companies or an index or indices), (4) with respect to equity, assets or human
resources of the Company, (including, for example, on a per-share or per-capita
basis), (5) against the performance of the Company as a whole or a specific
business unit(s) (including acquired business units), business segment(s) or
product(s) of the Company, (6) on a pre-tax or after-tax basis, (7) in
accordance with United States Generally Accepted Accounting Principles (“GAAP”)
or non-GAAP basis, and/or (8) in accordance with accounting principles
established by the International Accounting Standards Board (“IASB Principles”)
or non IASB Principles.  For example, but not by way of limitation, the
Administrator could determine that bonuses will be earned for a Performance
Period for the achievement of goals for Earnings calculated before interest,
taxes, depreciation and amortization (in other words, EBITDA).  The
Administrator, in its discretion, will determine whether any significant
element(s) or item(s) will be included in or excluded from the calculation of
any Performance Goal with respect to any Participants (for example, but not by
way of limitation, the effect of mergers, acquisitions and/or
dispositions).  The Performance Goals may differ from Participant to Participant
and from Award to Award.  Failure to meet the Performance Goals will result in a
failure to earn the Target Award, except as provided in clause (i) of
Section 8(a).  The Administrator also may determine that a Target Award (or
portion thereof) will not have a Performance Goal associated with it but instead
will be granted (if at all) in the sole discretion of the Administrator.

(n)“Performance Period” means any Fiscal Quarter or Fiscal Year, or such other
longer period, as determined by the Administrator in its sole discretion.

 

Company Bonus Plan

 

Page 2 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

(o)“Plan” means this Company Bonus Plan.

(p)“Plan Year” means the Company’s Fiscal Year.

(q)“Section 409A” means Section 409A of the Code and the regulations and
guidance thereunder, as they may be amended or modified from time to time.

(r)“Target Award” means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her Base Salary,
a specific dollar amount, or a result of a formula or formulas, as determined by
the Administrator in accordance with Section 6.

(s)“Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

 

3.Plan Administration.

(a)The Administrator shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions.  The
Administrator may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan.  Subject to the
provisions of the Plan, and in the case of a committee, subject to the specific
duties delegated by the Board to such committee, the Administrator shall have
such powers as may be necessary to discharge its duties hereunder, including,
but not by way of limitation, the following powers and duties, but subject to
the terms of the Plan:

 

(i)discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;

 

(ii)to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

 

(iii)to adopt rules, regulations, and bylaws and to take such actions as it
deems necessary or desirable for the proper administration of the Plan.

 

(b)Any rule or decision by the Administrator that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

 

(c)Pursuant to its authority in Section 3(a), the Committee delegates its
authority as further described in this paragraph to the following four officers
of the Company, each of whom may act individually:  The Company’s CEO, CFO,
General Counsel and VP of Human Resources (or the employee who exercises the
functions of such an officer, even if the employee does not possess the
identical title) (together the “Plan Committee”).  The decisions that an
authorized officer on the Plan Committee may make are with respect to the
following:  (1) whether or not an employee is on a leave of absence, and whether
such leave is approved or unapproved, (2) whether or not an individual is a
Participant, unless that individual is an officer of the Company (within the
meaning of Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934,
as amended), (3) calculation of Base Salary consistent with the terms of the
Plan, (4) calculation of the funding percentage for the bonus pool consistent
with the Payout Formula established by the Committee, as such Payout Formula may
be adjusted from time to time in accordance with the terms of the Plan, but
subject in all respects to final approval by the Committee, (5) determining the
Participants in the Plan and their respective Target Awards (other than with
respect to the CEO and the CEO’s direct reports), (6) whether or not an
employee’s employment with the Company has ended, and if so, how such

 

Company Bonus Plan

 

Page 3 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

termination of employment shall be classified for purposes of the Plan, and (7)
whether or not to grant a terminated employee any bonus in accordance with
Section 8(a)(ii) of the Plan.  References to the Plan Committee in the Plan
shall mean the authorized officer(s) making the decision in the context of
applying the terms of the Plan to such particular decision. An authorized
officer of the Plan Committee may not take any action that would have the effect
of increasing or decreasing his or her own benefits under the
Plan.  Furthermore, the Committee shall have the authority to modify or revoke
this delegation of authority granted to any officer of the Plan Committee at any
time, which modification or revocation shall take effect immediately upon the
completion of the Committee’s action, unless the effectiveness is otherwise
delayed by the Committee.  In addition, the Committee shall have the authority
to override any determination made by any such authorized officer of the Plan
Committee prior to actual payment of amounts under this Plan in which case, the
Committee’s determination shall be final and binding.

 

4.Eligibility.  The employees eligible to participate in the Plan for a given
Performance Period shall be employees of the Company who are designated by the
Administrator in its sole discretion.  The Administrator, in its sole
discretion, also may designate as Participants one or more individuals (by name
or position) who are expected to become employees during a Performance
Period.  Participation in the Plan is in the sole discretion of the
Administrator, and on a Performance Period by Performance Period
basis.  Accordingly, an employee who is a Participant for a given Performance
Period in no way is guaranteed or assured of being selected for participation in
any subsequent Performance Period.

 

5.Performance Goal Determination.  The Administrator, in its sole discretion,
shall establish the Performance Goals for each Participant for the Performance
Period.  Such Performance Goals shall be set forth in writing.  The
Administrator, in its discretion, may adjust any Performance Goal (or actual
performance versus the Performance Goal) for any reason, including, without
limitation, for the effects of charges for restructurings, discontinued
operations, extraordinary items and all items of gain, loss or expense
determined to be extraordinary or unusual in nature or related to the disposal
of a segment of a business or related to a change in accounting principle, asset
write-downs, litigation, claims, judgments or settlements, the effect of changes
in tax law or other such laws or provisions affecting reported results, accruals
for reorganization and restructuring programs.

 

6.Target Award Determination.  The Administrator, in its sole discretion, shall
establish a Target Award for each Participant.  Each Participant’s Target Award
shall be determined by the Administrator in its sole discretion, and each Target
Award shall be set forth in writing.

7.Determination of Payout Formula or Formulae.  The Administrator, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Award (if any) payable to each Participant.  Each Payout Formula
shall (i) be set forth in writing, (ii) be based on a comparison of actual
performance to the Performance Goals, (iii) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved (subject to the Administrator’s discretion as described herein),
and (iv) provide for an Award greater than or less than the Participant’s Target
Award, depending upon the extent to which actual performance exceeds or falls
below the Performance Goals.

 

8.Determination of Awards; Award Payment.

(a)Determination.  After the end of each Performance Period, the Administrator
shall determine the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved or exceeded.  The Award for
each Participant shall be determined by applying the Payout Formula to the level
of actual performance that has been determined by the
Administrator.  Notwithstanding any contrary provision of the Plan, the
Administrator, in its sole discretion, may (i) eliminate, reduce, or increase
the Award payable to any Participant below that which otherwise would be payable
under the Payout Formula and (ii) determine what Award, if any, will be paid in
the event of a Termination of Employment whether as the result

 

Company Bonus Plan

 

Page 4 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

of a Participant’s death or disability or upon a Change of Control or in the
event of a Termination of Employment following a Change of Control prior to the
end of the Performance Period or otherwise.

(b)Right to Receive Payment.  Each Award under the Plan shall be paid solely
from the general assets of the Company.  Nothing in this Plan shall be construed
to create a trust or to establish or evidence any Participant’s claim of any
right to payment of an Award other than as an unsecured general creditor with
respect to any payment to which a Participant may be entitled.  Except as
otherwise determined by the Administrator (in its discretion) pursuant to clause
(i) of Section 8(a), a Participant needs to be employed by the Company through
the payment date in order to be eligible to receive an Award payout hereunder
and no Award will be considered earned until paid.

(c)Form of Distributions.  The Company generally shall distribute all Awards to
the Participant in cash (or its equivalent) in a single lump sum.  The Board
and/or the Committee reserves the right, in its sole discretion, to settle an
Award with a grant of an equity award under the Company’s then-current equity
compensation plan, which equity award may have such terms and conditions,
including vesting, as the Board and/or the Committee determines in its sole
discretion.

(d)Timing of Distributions.  Subject to Section 8(e) below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination of the Award for a Performance Period, but in no event later
than the fifteenth day of the third month of the Fiscal Year following the date
the Participant’s Award has been earned and is no longer subject to a
substantial risk of forfeiture.

(e)Deferral.  The Administrator, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan.  Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the
Administrator, in its sole discretion, and in compliance with Section 409A.

(f)Recoupment.

(i)Recoupment in the Event of a Restatement of Financial
Results.  Notwithstanding anything to the contrary set forth in the Plan or any
Award, in the event of a restatement of incorrect financial results, the Board
will review the conduct of executive officers in relation to the
restatement.  If the Board determines that an executive officer has engaged in
misconduct, or otherwise violated the Company’s Code of Conduct and Ethics for
Employees, Agents and Contractors, and that such misconduct or violation
contributed to such restatement, then the Board may, in its discretion, take
appropriate action to remedy the misconduct or violation, including, without
limitation, seeking reimbursement of any portion of any performance-based or
incentive compensation paid or awarded to the employee that is greater than
would have been paid or awarded if calculated based on the restated financial
results, to the extent not prohibited by governing law. For this purpose, the
term “executive officer” means executive officers as defined by the Securities
Exchange Act of 1934, as amended (the “Act”).  Any such action by the Board
would be in addition to any other actions the Board of the Company may take
under the Company’s policies, as modified from time to time, or any actions
imposed by law enforcement, regulators or other authorities.  If the Board takes
any such action, Participants shall be required to reimburse the Company such
amounts as directed by the Board, in its sole discretion.

 

Company Bonus Plan

 

Page 5 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

(ii)Recoupment in the Event of a Material Reduction in Publicly Disclosed
Backlog.  Notwithstanding anything to the contrary set forth in the Plan or any
Award, in the event the Company is required to make a Material Reduction of its
publicly-disclosed backlog figures, the Board will review the conduct of
executive officers in relation to the determination and publication of backlog
figures and their subsequent Material Reduction.  If the Board determines that
an executive officer has engaged in knowing or reckless misconduct, or otherwise
violated the Company’s Code of Conduct and Ethics for Employees, Agents, and
Contractors, and that such misconduct or violation led to the improper inclusion
of a proposed system sale in publicly-disclosed backlog, then the Board shall,
in its discretion, take appropriate action to remedy the misconduct or
violation, including, without limitation, seeking reimbursement of any portion
of any performance-based or incentive compensation paid or awarded to the
executive officer that is greater than would have been paid or awarded if
calculated based on the Materially Reduced backlog figures, to the extent not
prohibited by governing law.  For this purpose, the term “executive officer”
means executive officers as defined by the Act.  “Material Reduction” shall mean
a Reduction of at least 15% of the total backlog publicly reported by the
Company in the preceding quarter.  As used herein, “Reduction” is intended to
relate to system sales that are included in publicly disclosed backlog but are
then removed due to the cancellation of the transaction.  Removals from backlog
because a system sale shipped and was recognized as revenue or a system removal
from backlog because it exceeded the time period provided for by the Company’s
backlog criteria will not count as a Reduction.  Any action taken by the Board
pursuant to this provision would be in addition to any other actions the Board
may take under the Company’s policies, as modified from time to time, or any
actions imposed by law enforcement, regulators or other authorities.  If the
Board takes any such action, Participants shall be required to reimburse the
Company such amounts as directed by the Board, in its sole discretion.

 

9.Term of Plan.  The Plan will commence on the date first adopted by the Board
or the Committee, and subject to Section 10 (regarding the Board’s and/or the
Committee’s right to amend or terminate the Plan), will remain in effect
thereafter until terminated.

 

10.Amendment and Termination of the Plan.  The Board and/or the Committee may
amend, modify, suspend or terminate the Plan, in whole or in part, at any time,
including the adoption of amendments deemed necessary or desirable to correct
any defect or to supply omitted data or to reconcile any inconsistency in the
Plan or in any Award granted hereunder; provided, however, that no amendment,
alteration, suspension or discontinuation shall be made which would impair any
payments to Participants made prior to such amendment, modification, suspension
or termination, unless the Board and/or the Committee has made a determination
that such  amendment or modification is in the best interests of all persons to
whom Awards have theretofore been granted; provided further, however, that in no
event may such an amendment or modification result in an increase in the amount
of compensation payable pursuant to such Award.  To the extent necessary or
advisable under applicable law, Plan amendments shall be subject to stockholder
approval.  At no time before the actual distribution of funds to Participants
under the Plan shall any Participant accrue any vested interest or right
whatsoever under the Plan except as otherwise stated in this Plan.

 

11.Withholding.  Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

12.Section 409A.  It is intended that all bonuses payable under this Plan will
be exempt from the requirements of Section 409A pursuant to the “short-term
deferral” exemption or, in the alternative, will comply with the requirements of
Section 409A so that none of the payments and benefits to be provided under this
Plan will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein shall be interpreted to so comply or be
exempt.  Each payment and benefit payable under this Plan is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.  The Company may, in good faith and without the consent of
any Participant, make any amendments to this Plan and take such reasonable

 

Company Bonus Plan

 

Page 6 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A prior to actual
payment to the Participant.  However, unless explicitly determined otherwise in
writing by the Board and/or the Committee, in no event will the Company or any
Affiliate pay or reimburse any Participant for any taxes or other costs that may
be imposed on the Participant as a result of Section 409A or any other section
of the Code or other tax rule or regulation.

13.At-Will Employment.  Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant's employment or
service at any time, with or without cause.  For purposes of the Plan, transfer
of employment of a Participant between the Company and any one of its Affiliates
(or between Affiliates) shall not be deemed a Termination of
Employment.  Employment with the Company and its Affiliates is on an at-will
basis only.  The Company expressly reserves the right, which may be exercised at
any time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect which such treatment might have
upon him or her as a Participant.

14.Successors.  All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

15.Indemnification.  Each person who is or shall have been a member of the
Administrator, the Board, and the Plan Committee shall be indemnified and held
harmless by the Company against and from (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or any award, and (b) from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
claim, action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, in each case, as amended from
time to time, by contract, as a matter of law, or otherwise, or under any power
that the Company may have to indemnify them or hold them harmless.

16.Non-assignment.  The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

17.Governing Law.  The Plan shall be governed by the laws of the State of
California, without regard to conflicts of law provisions thereunder.

18.Bonus Plan.  The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.

 

[Remainder of page intentionally left blank]


 

Company Bonus Plan

 

Page 7 of 8

 

--------------------------------------------------------------------------------

[g0rnklhelr4u000001.jpg]

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Accuray Incorporated on September 20, 2018.

*  *  *  *  *

 

 

 

/s/ Jesse Chew

 

 

Jesse Chew, Corporate Secretary

 

 

Company Bonus Plan

 

Page 8 of 8

 